Title: 13th.
From: Adams, John Quincy
To: 


       Mr. and Mrs. Allen, came over and dined here. They carried away my Cousin with them. She purposes spending a week at Bradford.
       Finished the second Book of the Iliad, the latter part of which is a tedious enumeration of the Ships, which might I think as well have been omitted. Pope’s Translation of this, is surely an excellent Poem; but the Ideas, are often very different. There is indeed a simplicity in some Passages of Homer, which in a modern language would be ridiculous. At the description of a Sacrifice and an Entertainment Homer says, of the victim, they knock’d out its brains, cut its throat, and thrust a spit through it. How different from this, Pope’s paraphrase is, may be seen in his Iliad II. verse 202 &c. There are few of this Poet’s original Pieces, in which it is not as plain to see imitation, as in the Homer.
      